Opinion by
Judge Pryor :
In an action of trespass quare clausum fregit, where the question of title is directly involved as between the plaintiff and defendant, a verdict and judgment must be held conclusive as to the title between the parties, and is a familiar principle and one often recognized by this court.
In the action of trespass between these parties the present ap*897pellee, who was the defendant in that action, made the direct issue with the appellant that'the land upon which the trespass was said to have been committed was his land, and not the land of the appellant. The trial was had upon this issue. The surveyor was directed to make a survey for the purpose of ascertaining the real boundary. The appellant’ claimed the line J. C. D. K. as the true line, and the appellee the line J. K. The verdict and judgment established the line J. K. as the true boundary, and the plaintiff (appellant) was compelled to pay the costs. This is apparent from the record in that casé. The verdict is, “We, of the jury, find for the defendant and fix the line from J. to K., as on the plat, as the true line” and “it is therefore adjudged by the court that the line from J. to K. is the true line, and it is further adjudged that the plaintiff to pay the defendant his costs,” etc. This same plaintiff in trespass now brings his ejectment to recover the land on which this trespass is said to have been committed, and is met by a plea presenting the verdict and judgment in the trespass case as a complete ’ defense to the action. This plea was properly sustained and the authorities relied on by counsel have no application whatever to •this case. Judgment affirmed.

Brown & Chelf, for appellant.


Wilson & Hobson, for appellee.